Citation Nr: 1116327	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  08-21 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been submitted to reopen claims of service connection for disabilities involving the lumbar spine (back) and right ankle.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated September and October 2007 issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

On his July 2008 substantive appeal, via VA Form 9, the Veteran indicated that he wanted a Board hearing at his local RO.  The Veteran later indicated that he wanted a hearing but, because he is currently incarcerated, he was not certain if he would be able to attend or have access to a hearing via video conference.  See September 2008 letter from Veteran.  However, in July 2010, the Veteran submitted a statement, via VA Form 21-4138, withdrawing his request for a hearing.  The Board, then, finds that all due process has been satisfied with respect to the Veteran's right to a hearing.  


FINDINGS OF FACT

1.  In a February 1972 rating decision, the RO denied entitlement to service connection for a back injury.  The Veteran was notified of the RO's decision in April 1972 and he submitted a notice of disagreement that also raised the issue of entitlement to service connection for a right ankle disability.  

2.  In a June 1972 rating decision and August 1972 statement of the case, the RO denied entitlement to service connection for a right ankle disability and confirmed the denial of service connection for a back injury.  The Veteran did not perfect an appeal as to these issues by submitting a substantive appeal or statement in lieu thereof and, thus, the February and June 1972 rating decisions became final.  

3.  Since the February and June 1972 rating decisions, evidence that is new, which relates to an unestablished fact necessary to substantiate the claims of service connection for a lumbar spine and right ankle disability, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claims has not been received.  


CONCLUSIONS OF LAW

1.  The February and June 1972 rating decisions denying service connection for a back injury and right ankle condition are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.202, 20.302, 20.1103 (2010).

2.  New and material evidence has not been received with respect to the claims of entitlement to service connection for disabilities involving the lumbar spine and right ankle, and the claims may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen claims of service connection for a low back and right ankle disability that were previously denied by the RO.  Due to the similar medical history and evidence related to these claims, as well as the similar disposition of the issues, the Board will address them in a common discussion.  

To reopen a claim which has been previously denied and has become final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  

If new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

In January 1972, the Veteran filed a formal claim seeking entitlement to service connection for a back injury, arguing that he suffered an injury to his back during parachute jump training at Ft. Benning, GA, in May or June 1965.  The Veteran asserted that he jumped from a 250 foot tower and landed on his back.  In a rating decision dated February 1972, the RO denied entitlement to service connection for a back injury, noting that, while the service treatment records showed the Veteran suffered a back strain after jumping from a tower during parachute training, no permanent residuals were shown following the injury and a back injury was not found on the last examination.  

The Veteran was advised of the RO's decision in April 1972, and later that month, he submitted a notice of disagreement as to the February 1972 rating decision, asserting that he sustained a low back and right foot injury as a result of the parachute jump.  

In support of his claim, the Veteran submitted a record of inpatient treatment, dated from March to April 1972, that showed he had suffered from low back pain and right ankle pain since a traumatic incident in 1965, although X-rays of the spine conducted in 1965 did not reveal any fracture and an X-ray of the right ankle was not conducted at that time.  The record of inpatient treatment noted that X-rays of the right ankle revealed an old traumatic injury to the talus and tibio-talar joint and that the Veteran's back pain was probably attributable to lumbosacral strain, as a normal myelogram ruled out a herniated disc.  The treatment record also noted the Veteran's report of atrophy in his right calf over the six months prior to seeking treatment.  

Based on this evidence, the RO issued a rating decision dated June 1972, which confirmed the previous denial of service connection for a back injury, noting that the Veteran's current low back pain was not related to transient lumbosacral strain in service as it was not shown at discharge from service.  In the June 1972 rating decision, the RO also denied entitlement to service connection for a right ankle condition on the basis that the evidence showed the Veteran had a history of right leg pain from childhood which was not aggravated in service.  

The RO subsequently issued an August 1972 statement of the case (SOC) continuing the denial of service connection for a back and right ankle condition; however, the Veteran did not perfect an appeal as to either of those issues by submitting a substantive appeal via VA Form 9, or any statement that could be accepted in lieu thereof.  See 38 C.F.R. §§ 20.200, 20.202.  Therefore, the February 1972 and June 1972 rating decisions became final.  See 38 U.S.C.A. § 7105 (West 2002).  

Since the last final rating decisions, the Veteran has submitted statements which reiterate his belief that he currently has low back and right ankle disabilities that were incurred as a result of the injury that occurred during parachute jump training at Ft. Benning.  The Veteran's statements are not considered "new" evidence because they are duplicative of the arguments he submitted in support of his claims that were denied in February and June 1972.  

The new evidence that has been submitted in support of the Veteran's claims includes lay statements from the Veteran which assert that, while he did not seek treatment for a back problem for four years after service, he has had back and right ankle problems since service.  The Veteran has also submitted medical records, dated from 1985 to 2007, which document various surgical and medication treatment he received for his low back following an on-the-job injury in May 1984, which resulted in a diagnosis of degenerative disc disease of the lumbar spine.  Also submitted were post-service treatment records dated in 2007, which document treatment for right ankle pain diagnosed as osteoarthritis, with atrophy in the right leg.  

At the time of the last final decision in June 1972, there was no evidence showing that the Veteran had a permanent residual back disability related to an in-service injury or evidence showing that his right ankle disability underwent a permanent increase in disability during service.  While the evidence mentioned above is new, in that it was not of record at the time of the previous decision, the evidence is not material because it does not raise a reasonable possibility of substantiating the claims.  

With respect to the Veteran's back claim, the Board finds that the new evidence does not establish that he has a permanent residual back disability related to an in-service event.  Indeed, while the Veteran has reported having continued back pain since service, the evidence previously considered by the RO reflects that his complaints of pain were not associated with an underlying disability, as X-rays and a myelogram of his back were normal.  See VA treatment records dated from March to April 1972.  The new evidence does not prove otherwise and, in fact, shows that the Veteran was not diagnosed with a low back disability until after a post-service on the job injury.  See private treatment records dated from 1985 to 2007.  This evidence does not contain any indication that the Veteran's post-service diagnosis of lumbar spine degenerative disc disease is related to an in-service event and, thus, is not considered material as it does not raise a reasonable possibility of substantiating the Veteran's claim.  In fact, it provides evidence against his own claim.  

Likewise, with respect to the right ankle claim, the Board notes that, while the Veteran has asserted that he has continued to suffer from right ankle pain since the in-service injury, the objective medical evidence submitted in support of his claim shows the Veteran was not diagnosed with a right ankle disability, to which his complaints of pain could be attributed, until 2007, more than 30 years after he was separated from service.  While this evidence is considered credible, it is not considered material because it does not show that the Veteran's complaints of continued pain were attributed to an actual right ankle disability until many years after service and does not contain any other indication or evidence that the post-service diagnosis of osteoarthritis, with right leg atrophy, is attributable or has been attributed to the Veteran's military service.  

The Board expresses its appreciation for the Veteran's active military service; however, the evidence submitted in support of the low back and right ankle claims do not raise a reasonable possibility of substantiating those claims and are, thus, insufficient to reopen the previously denied claims.  

In summary, and for the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen is not new and material, and does not serve to reopen the claims of service connection for disabilities involving the lumbar spine and right ankle.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R.  § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2007 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  The notice letter provided to the Veteran in July 2007 also included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the Veteran's claims were previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

Finally, the Board notes that the July 2007 letter informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records, in addition to post-service treatment records dated from 1983 to 2007.  In this context, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that, other than the additional development requested in the Remand section of this decision, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence not having been submitted, the claims of service connection for disabilities involving the lumbar spine and right ankle are not reopened, and the appeal is accordingly denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


